Justice EID,
concurring in the judgment.
Petitioners claim in this case that monies in special cash funds were transferred into the general fund in violation of Amendment 1. Yet it is undisputed that not a single petitioner actually paid into the special cash funds that they allege were improperly depleted. Because the only injury alleged in the suit is the improper depletion of the special cash funds, petitioners cannot satisfy the injury-in-fact requirement of the standing inquiry. The majority's ruling-which permits petitioners to pursue their claim under Amendment 1, albeit rejecting it on the merits-stretches the concept of standing so far that, after today, virtually any taxpayer can bring any claim alleging that a government entity has acted in an unconstitutional manner. Such generalized grievances about government operations do not constitute a controversy to be decided by the judiciary, but rather should be directed to the General Assembly or the executive branch. I therefore concur only in the result reached by the majority.
I.
The standing doctrine has its roots in the concept of separation of powers. Article III of the Colorado Constitution provides that no branch of government "shall exercise any power properly belonging to" another branch, except where the Constitution expressly permits. We have described the exercise of the judicial power as "delicate in character, ... for it may result in disapproval of acts of the legislative department or of actions of the executive department, both coordinate branches of government." Wimberty v. Ettenberg, 194 Colo. 163, 167, 570 P.2d 535, 538 (Colo.1977) (citation and internal quotation marks omitted). Thus, courts must take care not to "invade the fields of policy preserved to the legislative arm or the realm of [executive branch] administrative discretion." Id. at 167, 570 P.2d at 538 (citation and internal quotation marks omitted). The doctrine of standing seeks to prevent such judicial "invasion" of the legislative and executive spheres by requiring that only in*255jured parties-not the public in general-may seek redress in the courts.
As we set forth in Wimberly, our seminal standing case, suit must be brought not by "any and all members of the public," but rather by persons directly-and not remotely-interested in the challenged government action. Id. at 167, 570 P.2d at 538 (citation and internal quotation marks omitted). Thus, "any and all members of the public" must address their grievances against the government through the political process; those particularly injured by the government action may bring an "actual case" for judicial determination. Id. at 167, 570 P.2d at 538. As Wimberly makes clear, courts "cannot, under the pretense of an actual case, assume powers vested" in the other branches. Id. at 167, 570 P.2d at 538; see also Conrad v. City and County of Denver, 656 P.2d 662, 668 (Colo.1983) (before adjudicating a controversy, a court must be "assure[d] that an actual controversy exists so that the matter is a proper one for judicial resolution").
Wimberly adopted a two-part test to determine whether standing exists in a particular case. First, the plaintiff must demonstrate that the government action he challenges has caused him injury-in-fact. See Wimberly, 194 Colo. at 167, 570 P.2d at 538. Second, the plaintiff must show that the injury was to a legally protected right. Id. at 167, 570 P.2d at 539. The majority finds that petitioners meet this two-part test because they are Colorado taxpayers and therefore have "taxpayer standing." Maj. op. at 245. By finding standing in this case, the majority interprets taxpayer standing so broadly that it allows the judiciary to determine the propriety of government action at the behest of "any and all members of the public'-the specific danger against which Wimberly warns. 194 Colo. at 167, 570 P.2d at 538.
I would hold, contrary to the majority, that petitioners lack standing even under our already expansive taxpayer standing caselaw. As the court of appeals recognized in the opinion below, our taxpayer standing cases permit taxpayers to bring suit alleging that their tax dollars have been spent in an unconstitutional manner. Barber v. Ritter, 170 P.3d 763, 769 (Colo.App.2007) (describing caselaw as permitting taxpayers to challenge alleged unconstitutional expenditures of taxpayer funds). For example, in Dodge v. Department of Social Services, 198 Colo. 379, 381, 600 P.2d 70, 71 (Colo.1979), this court found that taxpayers had standing to bring a suit seeking "to enjoin the allegedly unconstitutional expenditure of public funds." In particular, the Dodge plaintiffs alleged that taxpayer funds were spent in violation of Article V, section 88 of the Colorado Constitution, which prevents disbursement of public funds "except upon appropriations made by law." In Conrad, this court relied upon Dodge to hold that taxpayers had standing to challenge the expenditure of taxpayer funds on a nativity seene allegedly in violation of the federal Establishment Clause. 656 P.2d at 668. Finally, in Nicholl v. E-470 Public Highway Authority, this court found that a taxpayer had standing to "seek[ ] review of what he claims is an unlawful government expenditure which is contrary to our state constitution," specifically Amendment 1. 896 P.2d 859, 866 (Colo.1995).
Although the court of appeals properly recognized that our taxpayer standing cases permit taxpayers to challenge the constitutionality of the expenditure of taxpayer funds, its mistake was to find irrelevant the fact that petitioners here are challenging the transfer of funds. Barber, 170 P.3d at 769. The fact that this case involves a challenged transfer, rather than a challenged expenditure, does make a difference. Our taxpayer standing cases rest on the premise that a taxpayer suffers an injury-in-fact when his or her tax dollars are spent in an unconstitutional manner. Here, petitioners cannot make such an allegation because they do not challenge the expenditure of tax dollars.
Rather than focusing on the expenditure of public funds, petitioners' claim focuses on the fact that monies in special cash funds were transferred into the general fund in violation of Amendment 1. More particularly, petitioners claim that the transfers constituted a "new tax" or a "tax rate increase" under Amendment 1 because the monies in the special cash funds were used to defray the general cost of government. Maj. op. at 244. According to petitioners, parties who paid *256into the special cash funds effectively paid a "new tax" because-in addition to paying taxes they would otherwise pay into the general fund-they paid their special fee into the general fund as well. See generally maj. op. at 249-50.
The injury that petitioners complain of, therefore, is that the people who are obligated to pay into the special cash funds were harmed. Yet it is undisputed in this case that none of the petitioners paid anything into the special cash funds alleged to have been improperly depleted. Although petitioners started this case with plaintiffs who actually paid into the cash funds, those plaintiffs, for a variety of reasons,1 no longer have claims before this court. The court of appeals stated that if petitioners "were determined to have no standing, we do not know who else could bring these constitutional challenges." Barber, 170 P.3d at 769. Contrary to the court of appeals' observation, plainly there are proper parties with standing to bring this case: those who paid into the special cash funds.2
Petitioners' inability to allege an unconstitutional expenditure of taxpayer funds is fatal to their claim of taxpayer standing. We made this clear in Brotman v. East Lake Creek Ranch, where we held that a landowner lacked taxpayer standing to challenge an agreement entered into by the State Board of Land Commissioners to allow a third party to purchase certain land. 31 P.3d 886, 887 (Colo.2001). Specifically, we accepted the Land Board's argument that "because [the landowner] has not alleged that the Land Board unlawfully spent any taxpayer funds in [the agreement], it was error for the court of appeals to conclude" that the landowner had taxpayer standing. Id. at 891. Significantly, we noted that the Land Board's management of school lands is distinct from the funding of schools through general taxation. Id. at 892. Thus, "because the Land Board's management-or mismanagement-of school lands has no effect on the state's funding of schools through the taxing power, management decisions of the Land Board have no effect on [the landowner] as a taxpayer." Id. The fact that the landowner challenged an economic decision of the Land Board did not give him taxpayer standing because the economic decision did not involve the expenditure of tax dollars. Id.
Given the departure of the plaintiffs who actually paid into the special cash funds, petitioners are left simply with taxpayer standing. Yet as noted above, they cannot allege that they suffered a taxpayer injury because they challenge a transfer, not an expenditure, of funds. Moreover, as general taxpayers, petitioners actually benefited from the alleged improper transfers because, under petitioners' theory of the case, taxpayers to the general fund actually paid less in taxes because the general fund was being subsidized by the infusion of special cash funds. In other words, petitioners' own theory of the case defeats their standing claim. For these reasons, I would find that petitioners lack standing and remand the case with instructions that it be dismissed on this ground.3
IL.
Respondents do not ask us to overturn any of our taxpayer standing cases, and, as discussed above, it is not necessary to do so in *257order to find that petitioners lack standing in this case. But we should take this opportunity to disavow some expansive dicta in those cases-dicta upon which petitioners rely-suggesting that taxpayers have standing not only to challenge expenditures of taxpayer funds, but to challenge any alleged unconstitutional action of the government.
In Dodge, as noted above, this court held that taxpayers had standing to challenge "the allegedly unconstitutional expenditure of public funds." Dodge v. Dept. of Soc. Servs., 198 Colo. 379, 380, 600 P.2d 70, 70 (1979). The court went on, however, to discuss the notion that a citizen may have standing even "in the absence of direct economic injury." Dodge, 198 Colo. at 382, 600 P.2d at 71. In this regard, the court discussed two Colorado cases, Howard v. City of Boulder, 132 Colo. 401, 290 P.2d 237 (1955), and Colorado State Civil Service Employees Ass'n v. Love, 167 Colo. 436, 448 P.2d 624 (1968).
In Howard, this court found that a City of Boulder "taxpayer and citizen of the community" had standing to challenge an amendment to Boulder's city charter that changed the method of election from an at-large district to multi-district format. 132 Colo. at 404, 290 P.2d at 238. The court held that the plaintiff, as a "citizen and taxpayer," had an "interest in the form of government under which he is required to live...." Id. at 404, 290 P.2d at 238. The court went on to describe the interest as "not primarily confined to himself alone, but ... of great public concern." Id. at 404, 290 P.2d at 238 (internal quotation marks omitted).
In reliance on Howard, the court in Love found that a taxpayer had standing to challenge the constitutionality of the Administrative Reorganization Act of 1968, which reorganized the departments of state government. 167 Colo. at 444, 448 P.2d at 627. Again, the court noted that the individual plaintiffs had standing to challenge their "form of government under which [they are] required to live," and that the "rights involved extend beyond self-interest of individual litigants and are of great public concern." Id. at 444, 448 P.2d at 627 (internal quotation marks omitted).
When taken together, Howard and Love stand for the proposition that a citizen has standing to challenge the "form of government under which he is required to live." Id. at 444, 448 P.2d at 627. In this context, "form of government" refers to the actual form of government-that is, how the government is structured, whether it is an at-large versus a multi-district structure at issue in Howard, or the structuring of departments in state government at issue in Love. See also Salazar v. Davidson, 79 P.3d 1221, 1229 n. 4 (Colo.2003) (noting that, based on Howard and Love, the Attorney General would have had standing as an individual to challenge the constitutionality of the General Assembly's redistricting bill); id. at 1244 (Kourlis, J., dissenting) (joining part IV of the majority's opinion, including n. 4).
Dodge describes Howard and Love without making any particular statement about how the cases are relevant to taxpayer standing. By including this discussion, however, the court implied that taxpayer standing was a broader concept than merely permitting a taxpayer to challenge an unconstitutional expenditure. In her special concurrence, Justice Dubofsky, joined by Justice Erickson, suggested that the majority would allow standing as long as "a citizen-taxpayer averred a violation of a specific constitutional duty or prohibition." Dodge, 198 Colo. at 384, 600 P.2d at 78 (Dubofsky, J., specially concurring). We have, on occasion, described Dodge this way, although not always. Compare Conrad, 656 P.2d at 669 (describing Dodge as "applyling] state standing principles to allow taxpayers to invoke the assistance of the courts to prevent injury to a legal interest specifically protected by a state constitutional provision"), and Nicholl, 896 P.2d at 866 (citing Dodge for the proposition that "even where no direct economic harm is implicated, a citizen has standing to pursue his or her interest in ensuring that governmental units conform to the state constitution"), with Brotman, 31 P.3d at 889 (interpreting Dodge to require an allegation of unconstitutional expenditure of public funds to allow standing).
While dicta in some of our cases suggest that Dodge can be read to allow a taxpayer to *258challenge any unconstitutional government act, the case should be read more narrowly. As noted above, Dodge (as well as Nicholl and Conrad) involved an allegation of an unconstitutional expenditure of public funds and concomitant injury to the taxpayer. Dodge, 198 Colo. at 380, 600 P.2d at 70. In contrast, neither Howard nor Love involved allegations of unconstitutional expenditures of taxpayer funds. Instead, they specifically challenged a change in the structure of government under which the citizen (who also happened to be a taxpayer) was living, Howard, 132 Colo. at 403, 290 P.2d at 238; Love, 167 Colo. at 442, 448 P.2d at 626, a challenge petitioners do not bring here.4 Dodge mistakenly conflated two distinct lines of cases. It is incumbent upon us today to fix Dodge's mistake and to disavow our dicta suggesting that a taxpayer may challenge any government action based on her interest that the constitution be followed.5
IIL
If we permit petitioners to pursue their claim, as the majority does, we have reached the point of permitting "any and all members of the public" to challenge the propriety of any government action in court, contrary to Wimberlty's express admonition. In my view, the majority makes a serious-and needless-incursion into the sphere of the other two branches by finding that petitioners have standing to raise the claims before us. I therefore respectfully concur only in its judgment.
I am authorized to state that Justice RICE and Justice COATS join in this concurrence.

. See Maj. op. at 244-45.


. Petitioners cannot allege that injury to another satisfies standing requirements. For example, in Nicholl v. E-470 Public Highway Authority, an entity that had been party to the suit, the Arapahoe County Board of Commissioners, had dropped out of the suit, leaving only an individual taxpayer. 896 P.2d 859, 866 (Colo.1995). This court found that the individual taxpayer did not have standing to raise claims belonging to the Board. Id. Similarly in this case, petitioners do not have standing to raise claims properly belonging to those who paid into the special cash funds.


. Because petitioners fail to allege an unconstitutional expenditure of taxpayer funds, it is not necessary in this case to consider whether our taxpayer standing doctrine should be narrowed in light of federal precedent restricting such taxpayer standing to Establishment Clause claims. See, e.g., Hein v. Freedom From Religion Found., Inc., - U.S. -, 127 S.Ct. 2553, 168 L.Ed.2d 424 (2007) (noting that the general rule against federal taxpayer standing is subject to narrow exception for Establishment Clause claims).


. Because petitioners do not base their claim of standing on a challenge to the structure of government, we need not consider the contours of that basis for standing. See, e.g., Lance v. Coffman, 549 U.S. 437, 127 S.Ct. 1194, 1198, 167 L.Ed.2d 29 (2007) (holding that plaintiffs had no standing to bring federal Elections Clause claim because they alleged a generalized grievance common to all members of the public).


. While Nicholl based its standing holding on the fact that the plaintiff challenged an expenditure as unconstitutional, the opinion also noted that because Amendment 1 provides that it is enforceable by individuals, individual taxpayers have standing to bring challenges under Amendment 1. 896 F.2d at 866.
However, the statutory provision permitting individuals to bring suit to enforce Amendment 1 merely authorizes a private cause of action, not standing for any particular individual to bring suit. Colo. Const. art. X, § 20(1).